DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,6 and 8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (2018/0307971) in view of Rub et al. (9,104,510).
 	As per claims 1 and 11, Sinha et al. discloses in figure 1 a system comprising: a memory that stores computer-executable components, and a processor, operatively coupled to the memory, that executes computer-executable components, the computer-executable components comprising (see figure 6): a calculator component (the receive instructions 610) that facilitates operation on and calculation of binary floating-point numbers by the processor (630) in accordance with a defined 16-bit floating-point number format, in connection with execution of a machine/deep learning application (see [0002],[0035],[0130]), wherein the defined 16-bit floating-point number format is applied to the machine learning application and results in reduced error rates and improved convergence time; and an operation management component (615) operatively coupled to the calculator component and the processor, wherein the operation management component: allocates a first portion of operations (low precision operation) of the calculator component and associated data to a set of lower precision computation engines (634).  Sinha et al. does not specifically disclose the defined 16-bit floating-point number format utilizes greater than five bits in an exponent field.  Rub et al. discloses in figure 11A a 16-bit floating-point number format utilizes greater than five bits (six bits) in an exponent field in the exponent for low precision operations).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize six bits in the exponent in order to extend the range of computation data, and thus to improve the performance of the system.
	As per claims 2 and 12, the recited enhanced format component that generates an enhanced floating-point number format employed by the processor and the calculator component to calculate the binary floating-point numbers would correspond to instructions of selecting low precision.  
 	As per claims 3,13,18-19 and 21, Rub et al. discloses in figure 11A the defined 16-bit floating-point format including six bits in the exponent field adjacent to a sign field comprising one bit of data representing a sign of the floating-point number, and a nine-bit mantissa.
 	As per claims 4,15,20 and 22, Sinha et al. does not disclose the calculator component generates an arbitrary value or symbol in the sign field of the enhanced floating-point number to reduce hardware complexity and based on a generation of a zero result for a binary floating-point number of the binary floating-point numbers.  However, Rub discloses in figure 11 and col. 8, lines 31-37, zero can be represent with a sign bit either 0 or 1, as it is a don’t care sign bit.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to generate an arbitrary value or symbol in the sign field for a zero values in order to reduce the processing of the sign bit in Sinha et al.
	As per claim 6, the recitation that the system comprises a speech recognition or an image recognition system would have been an obvious application/field of use of system disclosed by Sinha et al to a person of ordinary skill in the art before the effective filing date of the claimed invention. 
 	As per claims 8 and 16, Sinha et al. discloses in figure 6 the operation management component also allocates a second portion of the operations of the calculator component and second associated data to a set of higher precision computation engines (632), 
 	As per claims 9-10 and 17, Sinha et al. discloses in figure 6 the set of lower precision computation engines (634) comprises computation engines comprising 16-bit floating-point units, and the set of higher precision computation engines (634) comprises computation engines comprising 32-bit floating-point units.
 	As  per claim 14, it is further noted that Sinha et al. does not disclose, but Rub discloses in col. 8, the defined floating-point number format utilizes a first binade to represent zero and normal numbers (lines 9,17), wherein the first binade is associated with the exponent field having all zeros, and wherein a normal number of the normal numbers is a finite non-zero floating-point number with a magnitude greater than or equal to a minimum value that is determined as a function of a radix and a minimum exponent associated with the defined floating-point number format (line 23-30). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the defined floating-point number format in Sinha et al. as disclosed by Rub in order to processing data more efficiently.

Applicant's arguments filed 06/28/202 have been fully considered but they are not persuasive with respect to Rub because Rub does disclose in figure 11A a 16-bit floating-point number format for low precision computation having a sign bit, a six bit exponent, and a nine-bit mantissa and thus the combined teaches of Sinha and et al and Bub would render the claimed invention obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182